      Case 1:15-cv-07433-LAP Document 1156 Filed 11/19/20 Page 1 of 19




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


VIRGINIA L. GIUFFRE,

            Plaintiff,                   Case No.: 15 Civ. 7433 (LAP)

v.

GHISLAINE MAXWELL,

            Defendant.
_________________________/




     PLAINTIFF’S BRIEF IN OPPOSITION TO MAXWELL’S OBJECTIONS TO
      UNSEALING SEALED MATERIALS RELATED TO DOCKET ENTRIES
                           231, 279, 315, 320, & 335
          Case 1:15-cv-07433-LAP Document 1156 Filed 11/19/20 Page 2 of 19




                                                 TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................1

ARGUMENT ..............................................................................................................................2

   I.        Maxwell’s Reliance on the Protective Order, if Any, Does Not Justify Sealing
             Her July 2016 Deposition Transcript. ............................................................................4

   II.       Maxwell’s Argument Regarding Third-Party Reliance is Meritless. ..............................6

   III.      Maxwell’s Argument About Her Right to a Fair Criminal Trial Was Raised
             and Rejected on Appeal. ...............................................................................................8

   IV.       Maxwell’s Argument Concerning Potential Evidence at Her Criminal Trial
             Was Raised on Appeal and is Irrelevant to the Instant Inquiry. .................................... 12

   V.        The Court Should Not Release Plaintiff’s Medical Records. ....................................... 14

CONCLUSION ......................................................................................................................... 15




                                                                   i
          Case 1:15-cv-07433-LAP Document 1156 Filed 11/19/20 Page 3 of 19




                                              TABLE OF AUTHORITIES
Cases

Brown v. Maxwell,
   929 F.3d 41 (2d Cir. 2019) ......................................................................................... 2, 3, 4, 5

DiRussa v. Dean Witter Reynolds Inc.,
  121 F.3d 818 (2d Cir. 1997) ...................................................................................................2

Gannett Co. v. DePasquale,
  443 U.S. 368 (1979) ......................................................................................................... 9, 10

Giuffre v. Maxwell,
   827 F. App’x 144 (2d Cir. 2020) ................................................................................... passim

In re Nat’l Broad Co.,
   635 F.2d 945 (2d Cir. 1980) ....................................................................................... 9, 10, 14

In re Parmalat Sec. Litig.,
   258 F.R.D. 236 (S.D.N.Y. 2009) ............................................................................................3

Iridium India Telecom Ltd. v. Motorola, Inc.,
    165 F. App’x 878 (2d Cir. 2005) ............................................................................................6

Lugosch v. Pyramid Co. of Onondaga,
  435 F.3d 110 (2d Cir. 2006) ............................................................................................... 2, 6

Lytle v. JPMorgan Chase,
   810 F. Supp. 2d 616 (S.D.N.Y. 2011) .....................................................................................3

Martindell v. Int’l Tel. & Tel. Co.,
  594 F.2d 291 (2d Cir. 1979) ............................................................................................... 5, 6

S.E.C. v. TheStreet.Com,
   273 F.3d 222 (2d Cir. 2001) ...................................................................................................6

Sheppard v. Maxwell,
   384 U.S. 333 (1966) ............................................................................................................. 13

U.S. v. Martoma,
   2014 WL 164181 (S.D.N.Y., 2014) ...................................................................................... 10

United States v. Amodeo,
  44 F.3d 141 (2d Cir. 1995) .....................................................................................................2

United States v. Graham,
  257 F.3d 143 (2d Cir. 2001) ...................................................................................................9



                                                                  ii
          Case 1:15-cv-07433-LAP Document 1156 Filed 11/19/20 Page 4 of 19




United States v. Quintieri,
  306 F.3d 1217 (2d Cir. 2002) .................................................................................................9

United States v. Volpe,
  42 F. Supp. 2d 204 (E.D.N.Y. 1999)............................................................................... 10, 14

Yick Man Mui v. United States,
   614 F.3d 50 (2d Cir. 2010) .....................................................................................................9




                                                                iii
        Case 1:15-cv-07433-LAP Document 1156 Filed 11/19/20 Page 5 of 19




       Pursuant to Paragraph 2(f) of the Court’s Order and Protocol for Unsealing Decided

Motions (ECF No. 1108), Plaintiff Virginia Giuffre files this Brief in Opposition to Maxwell’s

Objections to Unsealing Sealed Materials Related to Docket Entries 231, 279, 315, 320, & 335.

ECF No. 1149 (referred to as “Maxwell Br.”). Attached as Exhibit A hereto is a summary chart

of her position as to each document for ease of reference.

                                PRELIMINARY STATEMENT

       On October 19, 2020, the Second Circuit affirmed this Court’s order unsealing the

deposition materials included within the first set of motions the Court reviewed. Giuffre v.

Maxwell, 827 F. App’x 144 (2d Cir. 2020). The Second Circuit found that the Court “correctly

held that the deposition materials are judicial documents to which the presumption of public access

attaches, and did not abuse its discretion in rejecting Maxwell’s meritless arguments that her

interests superseded the presumption of access.” Id. (emphasis added). Despite this clear guidance

from the Second Circuit, Maxwell raises the same already-rejected arguments to claim that, for

this next set of motions, the Court should keep sealed “all quotes from Ms. Maxwell and Non-Party

deposition testimony, Non-Party identifying information, and argument of counsel.” ECF No.

1150-1 at 1. Maxwell still cannot, however, identify any countervailing interests that would

overcome the presumption of public access to these judicial documents. The publication of

Maxwell’s deposition testimony is in the public interest. Maxwell’s brief concedes (as it must)

that the public has expressed a strong interest in reviewing these materials, especially her

deposition testimony.    Maxwell Br. at 8-10.        The public is entitled to review information

concerning Jeffrey Epstein’s sex-trafficking conspiracy that, until recently and until this unsealing

process began, remained largely unpunished and undisclosed. Because Maxwell’s deposition

testimony is a judicial document that she herself submitted in connection with a request for judicial

                                                 1
        Case 1:15-cv-07433-LAP Document 1156 Filed 11/19/20 Page 6 of 19




relief, the principle of open justice dictates that the transcript be released absent compelling

countervailing interests.

       Each of Maxwell’s arguments is meritless, and this Court should once again reject

Maxwell’s contentions as unsupported ipse dixits. As it did during last round of unsealing, the

Court should instead unseal the documents in their entirety, subject only to (1) the “minimal

redactions” the Second Circuit applied to the summary judgement record, 1 and (2) redactions of

the names of Non-Parties that have submitted Non-Party objections per the Unsealing Protocol or

whose time to submit an objection under the Protocol has not yet expired and order that the

documents be published with minimal redactions.

                                         ARGUMENT

       It is settled that there is a common law right to public access to judicial documents.

Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 124 (2d Cir. 2006); United States v. Amodeo,

44 F.3d 141, 148 (2d Cir. 1995).2 “The burden of demonstrating that a document submitted to a

court should be sealed rests on the party seeking such action.” DiRussa v. Dean Witter Reynolds

Inc., 121 F.3d 818, 826 (2d Cir. 1997). Accordingly, Maxwell bears the burden of identifying

“with specificity competing and compelling interests in closure” and that “those interests outweigh



1
        The Brown minimal redactions encompass: (1) “personally identifying information such as
personal phone numbers, contact lists, birth dates, and social security numbers;” (2) “the names of
alleged minor victims of sexual abuse;” and (3) “deposition responses concerning intimate matters
where the questions were likely only permitted—and the responses only compelled—because of a
strong expectation of continued confidentiality.” Brown v. Maxwell, 929 F.3d 41, 48 n.22 (2d Cir.
2019).
2
        Maxwell does not challenge (she cannot) the fact that each of the materials to which she
objects is a judicial document. See Tr. of July 23, 2020, Conf. at 2:24-3:2 (“The documents at
issue here relate to discovery motions previously decided by Judge Sweet, and so the Court
concludes that they are judicial documents to which the presumption of public access attaches.”).
Maxwell’s brief identifies a “CI-7” category for non-judicial documents, but fails to explain how
any of these documents fall within that category.
                                                2
        Case 1:15-cv-07433-LAP Document 1156 Filed 11/19/20 Page 7 of 19




the presumption of access.” Lytle v. JPMorgan Chase, 810 F. Supp. 2d 616, 621 (S.D.N.Y. 2011).

“[B]road allegations of harm unsubstantiated by specific examples or articulated reasoning fail to

satisfy the test.” In re Parmalat Sec. Litig., 258 F.R.D. 236, 244 (S.D.N.Y. 2009); see also Tr. of

Jan. 16, 2020, Conf. at 7:9–12, 21–23 (“[W]hat we are looking for from you is a specific

explanation of why the document should remain sealed or the redactions should continue specific

to that document. I think that’s what the Court of Appeals told us we have to do.”).

       Rather than raising specific reasons that specific portions of these judicial documents

should remain under seal, Maxwell instead submits a chart with the same generic “Countervailing

Interests” this Court has already rejected, and asserts three vague arguments in favor of continued

sealing. First, Maxwell wrongly asserts that her July 2016 deposition transcript should somehow

remain under seal in its entirety because the Second Circuit had previously applied minimal

redactions to excerpts of that document. Maxwell Br. at 2-5. But the Second Circuit’s redaction

of specific testimony does not support Maxwell’s unfounded contention that her transcript should

be sealed in its entirety, and the Court should instead apply redactions only if it can independently

determine that her responses truly concern “intimate matters where the questions were likely only

permitted—and the responses only compelled—because of a strong expectation of continued

confidentiality.”   Brown, 929 F.3d at 48 n.22. Second, Maxwell argues that third parties’

“reliance” on the Protective Order somehow merits confidential treatment, even if those same

Non-Parties failed to lodge objections pursuant to the Court’s unsealing protocol. Id. at 5-6. This

position ignores the fact that this Court’s unsealing protocol provides Non-Parties the opportunity

to lodge objections and explain for themselves why specific portions of the judicial documents

implicating them should remain under seal. In cases where Non-Parties have not filed such

objections, Maxwell’s attempt to assert a “reliance” interest on their behalf is speculative and, in



                                                 3
       Case 1:15-cv-07433-LAP Document 1156 Filed 11/19/20 Page 8 of 19




any event, insufficient to overcome the presumption of public access. Third, Maxwell asserts that

broad swaths of materials should remain under seal because, according to her, her “right to a fair

criminal trial will be compromised” should these judicial documents become public. Id. at 6. This

argument is foreclosed by the Second Circuit’s October 19, 2020, ruling. The crux of Maxwell’s

argument on appeal was that unsealing deposition materials would somehow prejudice her right to

a fair trial. Because these arguments are frivolous, the Second Circuit summarily rejected them,

stating: “We have reviewed all of the arguments raised by Defendant-Appellant Maxwell on appeal

and find them to be without merit.” Giuffre, 827 F. App’x at 144.

       For the reasons set forth below, the Court should reject each of Maxwell’s recycled

arguments as meritless and contrary to how this Court and the Second Circuit have already ruled,

and order the materials published with minimal redactions forthwith.

  I.   Maxwell’s Reliance on the Protective Order, if Any, Does Not Justify Sealing Her July
       2016 Deposition Transcript.

       Maxwell’s asks this Court to “Keep sealed” the entire transcript of her July 2016

deposition, ECF No. 1150-1 at 15 (row for docket entry 340-4), because she “relied on the

Protective Order” when she “appeared at the July 2016 deposition and answered hundreds of pages

worth of questions concerning her ‘own sexual activity’ and ‘her knowledge of the sexual activities

of others.’” Maxwell Br. at 2. Maxwell’s argument fails, however, as a witness’s reliance on the

existence of a protective order does not shield her testimony from disclosure when a transcript is

a judicial document.

       As an initial matter, Maxwell is incorrect in asserting that “the Second Circuit already

determined” that her entire transcript should remain under seal. Maxwell Br. at 2-4. Maxwell

notes that in the Brown appeal, the Second Circuit redacted portions of the July 2016 deposition

that were a part of the summary judgment record. Maxwell Br. at 3. But as that document shows

                                                4
        Case 1:15-cv-07433-LAP Document 1156 Filed 11/19/20 Page 9 of 19




(attached as Exhibit B to Maxwell’s brief), the Second Circuit did not redact the entire testimony.

ECF No. 1150-2. For example, the Second Circuit left the following unredacted:

                 “Was Virginia, in the period of around 2000, the youngest person that, as you
                  understood it, was giving Mr. Epstein massages?” Id. at 44:5-8.

                 “Whether you barely remember her or not, you do remember back in the period
                  around 2000, Virginia was giving Mr. Epstein massages, right?” Id. 45:5-8.

                 “During the period of time back in the period around 2000, when you knew that
                  Virginia was somebody who would give Mr. Epstein a massage, was she
                  somebody who you considered an adult?” Id. at 45:14-18.

The fact that the Second Circuit redacted some portions of the July 2016 transcript but not others

forecloses Maxwell’s assertion that the entire transcript should be kept sealed. Instead, this Court

should unseal the July 2016 deposition transcript, and apply redactions for only “responses

concerning intimate matters where the questions were likely only permitted—and the responses

only compelled—because of a strong expectation of continued confidentiality.” Brown, 929 F.3d

at 48 n.22.

       Maxwell also asserts that she “relied on the Protective Order when she sat for and

responded to questions during the July 2016 deposition,” and that her testimony is therefore

protected from disclosure under “the Second Circuit’s case law governing access to judicial

documents.” Maxwell Br. at 4 (citing Martindell v. Int’l Tel. & Tel. Co., 594 F.2d 291, 296-97

(2d Cir. 1979)). This is, however, the same argument that the Second Circuit rejected when it

affirmed this Court’s order as to the first set of deposition materials. See 2d Cir. Case No. 20-2413,

ECF No. 68 (hereinafter, “Maxwell’s Appellate Br.”) at 15 (arguing that “the district court failed

to address or even acknowledge the reliance interests of those who, like Ms. Maxwell, sat for a

deposition confident in the guarantee of confidentiality provided by the Protective Order”). The

Second Circuit correctly rejected Maxwell’s argument that her reliance overcame the presumption


                                                  5
       Case 1:15-cv-07433-LAP Document 1156 Filed 11/19/20 Page 10 of 19




of public access as “meritless.” Giuffre, 827 F. App’x at 144 (“rejecting Maxwell’s meritless

arguments that her interests superseded the presumption of access”).

       Maxwell’s reliance on Martindell is misplaced, as the issue of whether the documents at

issue were judicial documents with a presumption of public access was not before the Martindell

court. Martindell, 594 F.2d at 293. Where, as here, the deposition transcripts are judicial

documents, under Second Circuit precedent “there is a presumption in favor of public access” that

Martindell does not disturb. S.E.C. v. TheStreet.Com, 273 F.3d 222, 234 (2d Cir. 2001); see also

Iridium India Telecom Ltd. v. Motorola, Inc., 165 F. App’x 878, 881 (2d Cir. 2005) (“A second

exception to Martindell’s presumption exists for ‘judicial documents.’”).

       By arguing that her deposition transcript should be sealed in its entirety, Maxwell fails to

identify or explain how her countervailing interests overcome the presumption of access for any

specific response. Because Maxwell’s brief does not the assist the Court in making the requisite

“specific, on-the-record-findings that sealing is necessary to preserve higher values,” the Court

should apply “narrowly tailored” redactions sparingly, and only when it is clear that countervailing

interests outweigh the public’s presumption of access. Lugosch, 435 F.3d at 124.

 II.   Maxwell’s Argument Regarding Third-Party Reliance is Meritless.

       Maxwell next argues that “third party reliance” on the protective order should somehow

shield other witnesses’ testimony from disclosure even if, as in the case of Does 1 and 2, those

Non-Parties did not lodge any objections as part of the unsealing process. Maxwell’s position is

at odds with this Court’s Unsealing Protocol, and was also rejected by the Second Circuit in its

October 19, 2020, order.

       Maxwell’s attempt to assert objections on behalf of Non-Parties who did not lodge

objections is entirely speculative. This Court, through the Unsealing Protocol, provided Non-Party



                                                 6
       Case 1:15-cv-07433-LAP Document 1156 Filed 11/19/20 Page 11 of 19




deponents with the opportunity to request excerpts of their testimony that might be unsealed, and

to object to that unsealing by articulating countervailing interests that outweigh the presumption

of public access.3 ECF Nos. 1044, 1108. Where, as here, Non-Parties’ deadlines for lodging

objections have passed without their having filed any, their testimony should be presumptively

unsealed. Rather than identifying compelling countervailing interests against their disclosure,

Maxwell only asserts that “[t]here are other witnesses whose testimony was secured with promises

of confidentiality pursuant to the Protective Order.” Maxwell Br. at 6.

       Before the Second Circuit, Maxwell argued that “Ms. Maxwell and numerous third parties,

including Doe 1, unquestionably relied on the Protective Order in offering their deposition

testimony,” and asserted that “many of the approximately thirty depositions in this case were made

possible only because of the Protective Order.” Maxwell’s Appellate Br. at 25. Maxwell’s current

argument is, therefore, once again one of the arguments that the Second Circuit heard and

determined to be “without merit.” Giuffre, 827 F. App’x at 144 (“We have reviewed all of the

arguments raised by Defendant-Appellant Maxwell on appeal and find them to be without merit.”).

This Court should similarly reject Maxwell’s attempt to insert objections on behalf of Non-Parties

who did not object themselves. 4


3
        The Protocol provides Non-Parties with notice and the opportunity to object to unsealing
as a courtesy that is not provided in the vast majority of cases. In the normal course, nonparties
whose names are mentioned in depositions, briefs, or other documents are not notified before such
documents are publicly filed on a docket, and such documents are only sealed if a countervailing
interest justifies sealing. Maxwell’s attempt to justify complete closure based on a Non-Party’s
failure to object—regardless of the substance of the document that mentions the Non-Party—
therefore flies in the face of the presumption of public access.
4
       Indeed, the point of notifying all Non-Parties at once was to streamline the unsealing
process. ECF No. 1099. The Original Parties agreed that noticing all Non-Parties at once would
“be exceedingly helpful to the Original Parties tasked with redacting the names of Non-Parties
who have not yet had the opportunity to object to unsealing. For example, going forward, the
Original Parties would need to redact fewer names in documents that are ordered unsealed because


                                                7
        Case 1:15-cv-07433-LAP Document 1156 Filed 11/19/20 Page 12 of 19




       Maxwell’s reference to this Court’s prior order granting in part and denying in part Alan

Dershowitz’s request to modify the Protective Order is irrelevant, as Dershowitz’s request did not

implicate the presumption of public access to judicial documents. Maxwell Br. at 5. Instead,

Dershowitz sought to modify the protective order so that he could use confidential documents

exchanged in discovery in a separate action to which he is a party. ECF No. 1113 at 1, 3. This

Court has already explained that the unsealing process operates independently from requests to

modify the Protective Order, and noted that “the proposed modification of the protective order

would threaten to undercut the carefully planned unsealing process in Maxwell.” Id. at 2.

        Maxwell also argues that Doe 1’s deposition testimony should be sealed in its entirety,

despite conceding that Does 1 and 2 merely “expressed their desire to not have their names

released” informally, and “did not thereafter submit any objection.” Maxwell Br. at 5. As Plaintiff

has explained, their decision not to object should result in the publication of Doe 1’s deposition

testimony with their name unredacted. ECF No. 1153. But even if the Court were to consider

what Maxwell now describes as Doe 1’s and Doe 2’s “pro se objections to the release of their

names,” there is simply no reason to redact anything more than their names, which is all they have

ever requested. Maxwell’s request to keep Doe 1’s deposition testimony under seal in its entirety

is therefore baseless.

III.    Maxwell’s Argument About Her Right to a Fair Criminal Trial Was Raised and
        Rejected on Appeal.

        Maxwell’s arguments regarding her right to a fair criminal trial and issues of pretrial

publicity were raised and rejected on appeal, and should be again rejected here. As Maxwell notes,



they would have a list of Non-Parties who have no objection to their names being unsealed.” Id.
Maxwell agreed to that proposal then, but her claim now that Non-Parties who have not requested
excerpts or who have not lodged an objection somehow counsels against unsealing because of the
Protective Order would render the point of noticing all Non-Parties meaningless.
                                                8
       Case 1:15-cv-07433-LAP Document 1156 Filed 11/19/20 Page 13 of 19




the law of the case doctrine has two branches, one of which is the so-called “mandate rule.”

Maxwell Br. at 4 (quoting United States v. Quintieri, 306 F.3d 1217, 1225 (2d Cir. 2002)). “The

mandate rule prevents re-litigation in the district court not only of matters expressly decided by

the appellate court, but also precludes re-litigation of issues impliedly resolved by the appellate

court’s mandate.” Yick Man Mui v. United States, 614 F.3d 50, 53 (2d Cir. 2010).

        On appeal, Maxwell argued that the April 2016 “deposition material should remain sealed

to protect Ms. Maxwell’s right to a fair trial by an impartial jury.” Maxwell’s Appellate Br. at 35.

She further argued that “[a]part from pretrial publicity affecting the ability to obtain a fair and

impartial jury, unsealing the deposition material also risks compromising the integrity of witness

testimony because it provides an opportunity for a witness to change his or her story to conform

to the allegations made in the unsealed (and publicized) material.” Id. at 38. Maxwell’s arguments

concerning pretrial publicity are meritless, as even in high-profile criminal cases, vague arguments

that negative pretrial publicity will result in a tainted jury pool are too speculative to justify keeping

judicial documents under seal. See United States v. Graham, 257 F.3d 143, 155-56 (2d Cir. 2001)

(“In short, because we agree with the district court that the remedies of voir dire and change of

venue are sufficient to address any potentially prejudicial effects of the additional publicity that

will result from the broadcast of the tapes, we find that the court did not err in concluding that the

defendants had failed to overcome the strong presumption in favor of access to these judicial

documents.”); In re Nat’l Broad Co., 635 F.2d 945, 953 (2d Cir. 1980). The Second Circuit’s

October 19, 2020, order, which held that all of her arguments on appeal were meritless, rejected

Maxwell’s arguments concerning her rights to a free trial as well. Giuffre, 827 F. App’x at 144.

        Maxwell quotes Gannett Co. v. DePasquale, 443 U.S. 368 (1979), for the generic

proposition that “adverse publicity can endanger the ability of the defendant to receive a fair trial.”



                                                    9
       Case 1:15-cv-07433-LAP Document 1156 Filed 11/19/20 Page 14 of 19




Maxwell Br. at 7. Gannett, however, was about “whether members of the public have an

independent constitutional right to insist upon access to a pretrial judicial proceeding, even though

the accused, the prosecutor, and the trial judge all have agreed to the closure of that proceeding in

order to assure a fair trial.” 443 U.S. at 370-71. The Court answered a narrow question and held

“members of the public have no constitutional right under the Sixth and Fourteenth Amendments

to attend criminal trial.” Id. at 391. Because this case does not concern the closure of pretrial

criminal proceedings, Gannett’s holding does not apply. 5

        Any perceived prejudice to Maxwell from pretrial publicity could be remedied through the

voir dire process in the criminal action, through which a jury can be impaneled consisting of

members who either have not heard of the controversy or otherwise demonstrate their ability to

remain fair and impartial. See, e.g., In re Nat’l Broad. Co., 635 F.2d at 953 (“The opportunity for

voir dire examination still remains a sufficient device to eliminate from jury service those so

affected by exposure to pre-trial publicity that they cannot fairly decide the issues of guilt or

innocence”); United States v. Martoma, 2014 WL 164181, at *7 (S.D.N.Y. Jan 9., 2014)

(“Numerous courts in high-profile cases have recognized that a thorough voir dire may be adequate

to address concerns about the effect of pre-trial publicity on a defendant’s right to a fair trial.”);

United States v. Volpe, 42 F. Supp. 2d 204, 218 (E.D.N.Y. 1999) (“Indeed, thorough voir dire

examinations have been used in this circuit to produce unbiased juries, even in high-profile

cases.”).




5
        In rejecting another appeal Maxwell filed in her criminal proceedings, the Second Circuit
held: “Further, as the District Court correctly noted, Maxwell ‘provide[s] no coherent explanation’
connecting the discovery materials at issue in the criminal case to the civil litigation.” Giuffre v.
Maxwell, 20-2413, ECF No. 147 (2d Cir. Oct 19, 2020).


                                                 10
       Case 1:15-cv-07433-LAP Document 1156 Filed 11/19/20 Page 15 of 19




       Maxwell’s remaining arguments do not describe countervailing interests and are therefore

irrelevant to the question whether the current set of materials under review should be unsealed. In

any event, each of Maxwell’s accusations is baseless. Maxwell first argues that, in her criminal

proceeding, Judge Nathan “should not have to” take steps to cure any issue resulting from adverse

pretrial publicity. Maxwell Br. at 8. But the public has its own First Amendment right to access

judicial documents, and this right is not forfeited just because Maxwell speculates that publicity

may taint her jury pool. See Lugosch, 435 F.3d at 121 (describing “strong presumption of access”

to judicial documents “under both the common law and the First Amendment.”). Given Judge

Nathan’s ability to remedy any bad pretrial publicity through the voir dire process (which will not

commence for another eight months), Maxwell’s speculative concerns about her right to a fair trial

are insufficient to outweigh the public’s presumption of access.

       Maxwell next criticizes Plaintiff’s attorney, claiming that she “undoubtedly wants, and is

trying to have, Ms. Maxwell to be tried in the press, not in the courtroom.” Maxwell Br. at 9. This

assertion is false, legally irrelevant, and an unfair attempt to place blame on Plaintiff for

participating in this court-ordered unsealing process, which the Second Circuit ordered on remand

after the Brown appeal. Making brief statements to the media about the unsealing process and

advocating for Plaintiff is neither improper nor relevant to the unsealing analysis before the Court.

       Finally, Maxwell takes issue with the court-ordered redactions of her first deposition

transcript, which she calls “redactions proposed by plaintiff.” Maxwell Br. at 9. As a preliminary

matter, it is impossible to prevent the public from speculating that they are able to “crack” the

redactions or guess which names exist behind any given redaction. In any event, the redaction

process was a joint effort where both Plaintiff and Maxwell submitted proposed redactions that the

Court ruled on, and neither Plaintiff nor Maxwell proposed redactions to the information that the



                                                 11
       Case 1:15-cv-07433-LAP Document 1156 Filed 11/19/20 Page 16 of 19




press allegedly used to “crack” redactions. This argument is yet another example of an irrelevant

point that ignores the record in order to make Plaintiff’s court-ordered participation in the

unsealing process seem like a contrived plan to ruin Maxwell’s right to a fair trial.

IV.     Maxwell’s Argument Concerning Potential Evidence at Her Criminal Trial Was
        Raised on Appeal and is Irrelevant to the Instant Inquiry.

        Maxwell’s arguments concerning potential evidence and testimony that will be presented

at her criminal trial is irrelevant to whether there is a public right of access to the instant judicial

documents and whether Maxwell can demonstrate any countervailing interests that counsel against

unsealing. Moreover, this issue was addressed on appeal and decided against Maxwell. The

arguments should not be re-litigated.

        Maxwell argues that “[t]he Sealed Items contain information relevant to the Criminal

Action that may or may not later be determined inadmissible in that trial,” and that “[u]nless

suppressed, the deposition transcript will most certainly be a trial exhibit.” Maxwell Br. at 10.

But the fact that a judicial document may become public by means of a ruling in the civil unsealing

process does not necessarily mean that any such document will be admissible evidence in

Defendant’s criminal trial. For example, Maxwell indicates that she will move to suppress her

July 2016 testimony in her criminal action by challenging the “means by which the government

came into possession of her sealed deposition testimony.” Maxwell Br. at 10, 12. This concedes

that Maxwell will still enjoy all of the protections of the Federal Rules of Criminal Procedure and

Evidence, in addition to having the opportunity to raise objections to the Government’s evidence-

gathering process before Judge Nathan, and obviates the need for this Court to consider future

evidentiary motions before a different judge as part of this unsealing process.

        In any event, whether or not the Government may use evidence against Maxwell during

her criminal trial bears absolutely no relation to whether the public has a right to access that same

                                                  12
       Case 1:15-cv-07433-LAP Document 1156 Filed 11/19/20 Page 17 of 19




document. In dismissing Maxwell’s appeal in her criminal action, the Second Circuit agreed,

explaining that, “as the District Court correctly noted, Maxwell provides no coherent explanation

connecting the discovery materials at issue in the criminal case to the civil litigation.” United

States v. Maxwell, No. 20-3061, ECF No. 105 at 4 (2d Cir. Oct. 19, 2020) (internal quotation marks

and alterations omitted).

       Similarly, Maxwell’s claim that certain Non-Parties may be witnesses in her criminal trial

has no bearing on whether the public has a right to access a judicial document filed in this civil

action. Maxwell will be afforded all of the protections of the Federal Rules of Criminal Procedure

and Evidence should she seek to exclude their testimony. Further, the notion that unspecified

witnesses will lie or otherwise improperly change their testimony based on the deposition materials

to Maxwell’s detriment is entirely speculative, and provides no reason to justify the continued

sealing of these materials.

       Finally, Maxwell cites Sheppard v. Maxwell, 384 U.S. 333 (1966), for the proposition that

a trial court can violate a defendant’s due process rights when it fails to take precautions against

the dissemination to jurors of evidence made available to the media that was never offered at trial.

Maxwell Br. at 13. Sheppard, however, concerned a state trial court’s complete failure to insulate

jurors in a murder prosecution and instruct them not to rely on materials observed outside of

judicial proceedings. Sheppard, 384 U.S. at 353 (“On the contrary, the Sheppard jurors were

subjected to newspaper, radio and television coverage of the trial while not taking part in the

proceedings. They were allowed to go their separate ways outside of the courtroom, without

adequate directions not to read or listen to anything concerning the case.”). “Moreover, the jurors

were thrust into the role of celebrities by the judge’s failure to insulate them from reporters and

photographers.” Id. Here, however, Judge Nathan can sufficiently safeguard Maxwell’s right to



                                                13
         Case 1:15-cv-07433-LAP Document 1156 Filed 11/19/20 Page 18 of 19




a fair trial through the voir dire process and by instructing jurors against reading, watching, or

listening to anything concerning the case outside of the courtroom. See In re Nat’l Broad. Co.,

635 F.2d at 953 (“The opportunity for voir dire examination still remains a sufficient device to

eliminate from jury service those so affected by exposure to pre-trial publicity that they cannot

fairly decide the issues of guilt or innocence.”); Volpe, 42 F. Supp. 2d at 218 (“Indeed, thorough

voir dire examinations have been used in this circuit to produce unbiased juries, even in high-

profile cases.”). Moreover, unlike the facts of Sheppard, there are presently no jurors in Maxwell’s

criminal trial, as no jury has been empaneled, so there are no jurors that Judge Nathan needs to

protect at this time. The concern is therefore premature, and is too speculative to affect the instant

unsealing process.

    V.   The Court Should Not Release Plaintiff’s Medical Records.

         Maxwell claims that “Plaintiff waives any objection to unsealing not timely asserted,” and

suggests that Plaintiff’s medical records should be unsealed as a result. Maxwell Br. at 15-16. In

a footnote, Maxwell also criticizes the Court for previously allowing Plaintiff to identify in her

response chart the medical records that she sought to keep under seal, with which the Court

ultimately agreed. Id. at 16 n.8. Maxwell’s request to have Plaintiff’s medical records unsealed

is both petty and malicious. In any event, it is also meritless. Just as the Court may determine that

the medical records (or other similarly sensitive information like addresses and social-security

numbers) of Non-Parties who did not object to unsealing should remain sealed or redacted, the

Court may determine that Plaintiff’s medical records and similarly sensitive documents should

remain under seal even though Plaintiff has not filed a formal objection.6



6
        If the Court prefers, Plaintiff can file objections to the release of her medical records with
each round of objections. Given the materials’ obvious sensitivity, Plaintiff submits that
identifying such materials in her responses to Maxwell’s objections should suffice.
                                                 14
       Case 1:15-cv-07433-LAP Document 1156 Filed 11/19/20 Page 19 of 19




                                      CONCLUSION

       For the foregoing reasons, the Court should overrule Maxwell’s objections as to Docket

Entries 231, 279, 315, 320, and 335, and order those materials unsealed subject to minimal

redactions.


Dated: November 19, 2020                          Respectfully Submitted,

                                                  /s/ Sigrid S. McCawley

                                                  Sigrid S. McCawley
                                                  (Pro Hac Vice)
                                                  BOIES SCHILLER FLEXNER LLP
                                                  401 E. Las Olas Blvd., Suite 1200
                                                  Ft. Lauderdale, FL 33301
                                                  (954) 356-0011

                                                  Counsel for Plaintiff Virginia Giuffre




                                             15
        Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 1 of 16

                                           Exhibit A
                Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335

        Docket Entry1                                    Plaintiff’s Position

 231: Defendant’s Motion for
Rule 37(b) & (c) for Failure to Unseal and redact only (1) medical information and (2) names and
  Comply with Court Order       identifying information of Non-Parties who have objected to
 and Sanctions for Failure to unsealing or whose time to object to unsealing has not yet expired.
   Comply with Rule 26(a)

                                 Unseal and redact only names and identifying information of
             232                 Non-Parties who have objected to unsealing or whose time to
                                 object to unsealing has not yet expired.

                                 Unseal and redact only (1) medical information and (2) names and
                                 identifying information of Non-Parties who have objected to
                                 unsealing or whose time to object to unsealing has not yet expired.

            232-7                Note: The full version of this deposition transcript was unsealed
                                 by this Court on July 30, 2020, DE 1090-32. If this excerpt of the
                                 transcript is unsealed, it should be redacted in the same way as DE
                                 1090-32, but the redactions of the names of Non-Parties whose
                                 time to object has expired should be removed.
                                 Unseal and redact only names and identifying information of
                                 Non-Parties who have objected to unsealing or whose time to
                                 object to unsealing has not yet expired.
            232-8
                                 Note: The Original Parties sent the Non-Party deponent (Doe 131)
                                 notice of unsealing, and the Non-Party deponent did not request
                                 excerpts.

            232-9                Keep sealed (medical records).

            232-10               Keep sealed (medical records).

                                 Unseal.
            232-11
                                 Note: Original Parties agree.

                                 Unseal and redact only (1) medical information and (2) names and
             257                 identifying information of Non-Parties who have objected to
                                 unsealing or whose time to object to unsealing has not yet expired.


 1
        Plaintiff has omitted documents that are not currently sealed or redacted from this chart
                                                 1
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 2 of 16

                                 Exhibit A
      Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335

                      Unseal and redact only names and identifying information of
    258               Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.

                      Keep sealed until Non-Party deponent (Doe 151) time to object
                      expires.
   258-1
                      Note: Original Parties agree to keep sealed, but for different
                      reasons.
                      Keep sealed until Non-Party deponent (Doe 160) time to object
                      expires.
   258-2
                      Note: Original Parties agree to keep sealed, but for different
                      reasons.
                      Unseal and redact only names and identifying information of
                      Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.
   258-3
                      Note: The Original Parties sent the Non-Party deponent (Doe 83)
                      notice of unsealing, and the Non-Party deponent did not request
                      excerpts.
                      Unseal and redact only names and identifying information of
                      Non-Parties who have objected to unsealing or whose time to
   258-4              object to unsealing has not yet expired.
                      Note: The deponent is not on the Non-Party notification list
                      because he is a law enforcement officer.

   258-5              Unseal but redact medical information and addresses.

   258-6              Unseal but redact medical information and addresses.

   258-7              Unseal but redact tax returns and addresses.

   258-8              Keep sealed (medical records).

                      Unseal and redact only names and identifying information of
                      Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.
   258-9
                      Note: The Original Parties sent the Non-Party deponent (Doe 67)
                      notice of unsealing, and the Non-Party deponent did not request
                      excerpts.


                                     2
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 3 of 16

                                 Exhibit A
      Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335

   258-10             Unseal but redact medical information.


                      Unseal and redact only (1) medical information and (2) names and
    261               identifying information of Non-Parties who have objected to
                      unsealing or whose time to object to unsealing has not yet expired.



    269               Unseal but redact medical information.




                      Unseal.
    270
                      Note: Original Parties agree.


   270-1              Keep sealed (medical records).

                      Unseal and redact only (1) medical information and (2) names and
                      identifying information of Non-Parties who have objected to
                      unsealing or whose time to object to unsealing has not yet expired.

   270-2              Note: The full version of this deposition transcript was unsealed
                      by this Court on July 30, 2020, DE 1090-32. If this excerpt of the
                      transcript is unsealed, it should be redacted in the same way as DE
                      1090-32, but the redactions of the names of Non-Parties whose
                      time to object has expired should be removed.
   270-3              Unseal but redact address.

                      Unseal.
   270-4
                      Note: Original Parties agree.

                      Unseal.
   270-6
                      Note: Original Parties agree.


                      Unseal.
    272
                      Note: Original Parties agree.




                                     3
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 4 of 16

                                 Exhibit A
      Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335

                      Unseal and redact only (1) medical information and (2) names and
   272-1              identifying information of Non-Parties who have objected to
                      unsealing or whose time to object to unsealing has not yet expired.


                      Unseal.
   272-2
                      Note: Original Parties agree.


   272-3              Keep sealed (medical records).

   272-4              Unseal but redact medical information.



   272-5              Already publicly filed (DE 45).



   272-6              Already publicly filed (DE 31).

                      Unseal but redact (1) information about Plaintiff when a minor
   272-7
                      and (2) medical information.

   272-8              Keep sealed (medical records)

                      Unseal.
   272-9
                      Note: Original Parties agree.
                      Unseal and redact only (1) medical information and (2) names and
                      identifying information of Non-Parties who have objected to
                      unsealing or whose time to object to unsealing has not yet expired.

   272-10             Note: The full version of this deposition transcript was unsealed
                      by this Court on July 30, 2020, DE 1090-32. If this excerpt of the
                      transcript is unsealed, it should be redacted in the same way as DE
                      1090-32, but the redactions of the names of Non-Parties whose
                      time to object has expired should be removed.



    303               Unseal but redact medical information.




                                     4
       Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 5 of 16

                                          Exhibit A
               Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335



                                Unseal.
            304
                                Note: Original Parties agree.



           304-1                Unseal but redact medical information.

           304-2                Keep sealed (medical records).

           304-3                Keep sealed (medical records).

           304-4                Unseal but redact medical information.


           313-1                Unseal but redact medical information.




 279: Plaintiff’s Motion for
                                Unseal in full.
Adverse Inference Instruction




            280                 Unseal in full.

                                Unseal and redact only names and identifying information of
           280-1                Non-Parties who have objected to unsealing or whose time to
                                object to unsealing has not yet expired.
                                Unseal subject to Second Circuit redactions.

           280-2                Note: This document was released by the Second Circuit with
                                redactions. The redactions should match the Second Circuit
                                redactions.

           288-1                Unseal in full.




                                                  5
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 6 of 16

                                 Exhibit A
      Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335

   288-2              Unseal in full.



    290               Unseal in full.



                      Unseal in full.
   291-1



   291-2              Unseal in full.


                      Unseal and redact only names and identifying information of
   291-3              Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.
                      Unseal and redact only names and identifying information of
    338               Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.

                      Unseal and redact only names and identifying information of
   338-1              Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.

   338-2              Unseal in full.

                      Unseal and redact only names and identifying information of
   338-3              Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.
                      Unseal and redact only names and identifying information of
   338-4              Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.
                      Unseal in full.
   338-5              Note: These pages of this deposition transcript were released by
                      the Second Circuit without redactions.
                      Unseal and redact only names and identifying information of
   338-6              Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.


                                        6
      Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 7 of 16

                                         Exhibit A
              Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335
                              Note: The deponent is not on the Non-Party notification list
                              because he is a law enforcement officer.
                              Keep sealed until Non-Party deponent (Doe 160) time to object
                              expires.
          338-7
                              Note: Original Parties agree to keep sealed, but for different
                              reasons.
                              Unseal and redact only names and identifying information of
          338-8               Non-Parties who have objected to unsealing or whose time to
                              object to unsealing has not yet expired.
                              Unseal and redact only names and identifying information of
                              Non-Parties who have objected to unsealing or whose time to
                              object to unsealing has not yet expired.
          338-9
                              Note: The Original Parties sent the Non-Party deponent (Doe 7)
                              notice of unsealing, and the Non-Party deponent did not request
                              excerpts.
                              Unseal.
          338-10
                              Note: Original Parties agree.

                              Unseal and redact only names and identifying information of
           353                Non-Parties who have objected to unsealing or whose time to
                              object to unsealing has not yet expired.

 315: Plaintiff’s Motion to
                              Unseal and redact only names and identifying information of
 Enforce Court Order and
                              Non-Parties who have objected to unsealing or whose time to
Direct Defendant to Answer
                              object to unsealing has not yet expired.
   Deposition Questions

                              Unseal and redact only names and identifying information of
           316                Non-Parties who have objected to unsealing or whose time to
                              object to unsealing has not yet expired.

                              Keep sealed until Non-Party deponent (Doe 160) time to object
                              expires.
          316-1
                              Note: Original Parties agree to keep sealed, but for different
                              reasons.
                              Unseal and redact only names and identifying information of
          316-2               Non-Parties who have objected to unsealing or whose time to
                              object to unsealing has not yet expired.


                                             7
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 8 of 16

                                 Exhibit A
      Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335
                      Note: The Original Parties sent the Non-Party deponent (Doe 67)
                      notice of unsealing, and the Non-Party deponent did not request
                      excerpts.
                      Unseal in full.
   316-3              Note: These pages of this deposition transcript were released by
                      the Second Circuit without redactions.
                      Unseal in full.
   316-4              Note: These pages of this deposition transcript were released by
                      the Second Circuit without redactions.
                      Unseal in full.
   316-5              Note: These pages of this deposition transcript were released by
                      the Second Circuit without redactions.
                      Unseal and redact only names and identifying information of
   316-6              Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.
                      Unseal and redact only names and identifying information of
   316-7              Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.
                      Unseal and redact only (1) names and identifying information of
                      minors and (2) names and identifying information of Non-Parties
                      who have objected to unsealing or whose time to object to
   316-8              unsealing has not yet expired.
                      Note: Portions of this document were redacted and released by the
                      Second Circuit. The redactions of the portions already released
                      should match the Second Circuit redactions.

                      Unseal and redact only names and identifying information of
    339               Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.


                      Unseal and redact only names and identifying information of
    340               Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.




                                        8
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 9 of 16

                                 Exhibit A
      Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335
                      Unseal and redact only names and identifying information of
                      Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.

   340-1              Note: The full version of this deposition transcript was unsealed
                      by this Court on July 30, 2020, DE 1090-32. If this excerpt of the
                      transcript is unsealed, it should be redacted in the same way as DE
                      1090-32, but the redactions of the names of Non-Parties whose
                      time to object has expired should be removed.


                      Unseal and redact only names and identifying information of
   340-3              Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.


                      Unseal and redact only names and identifying information of
   340-4              Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.

                      Keep sealed until Non-Party deponent (Doe 160) time to object
                      expires.
   340-5
                      Note: Original Parties agree to keep sealed, but for different
                      reasons.
                      Unseal and redact only names and identifying information of
                      Non-Parties who have objected to unsealing or whose time to
   340-6              object to unsealing has not yet expired.
                      Note: The deponent is not on the Non-Party notification list
                      because he is a law enforcement officer.
                      Unseal and redact only names and identifying information of
                      Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.
   340-7              Note: The Original Parties sent the Non-Party deponent (Doe 1)
                      notice of unsealing, the Non-Party deponent requested excerpts,
                      and the Non-Party deponent did not object to unsealing within two
                      weeks of receiving the excerpts.
                      Unseal and redact only names and identifying information of
   340-8              Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.



                                     9
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 10 of 16

                                  Exhibit A
       Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335
                       Note: The Original Parties sent the Non-Party deponent (Doe 67)
                       notice of unsealing, and the Non-Party deponent did not request
                       excerpts.
                       Keep sealed until Non-Party deponent (Doe 151) time to object
                       expires.
    340-9
                       Note: Original Parties agree to keep sealed, but for different
                       reasons.
                       Unseal and redact only names and identifying information of
     368               Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.

                       Unseal and redact only names and identifying information of
     369               Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.

                       Unseal and redact only names and identifying information of
                       Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
    369-1              Note: This deposition transcript was unsealed on October 22,
                       2020, DE 1137-13. This document should be redacted in the same
                       way as DE 1137-13, but the redactions of the names of Non-
                       Parties whose time to object has expired should be removed.
                       Unseal and redact only names and identifying information of
    369-2              Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
                       Unseal and redact only names and identifying information of
    369-3              Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
                       Unseal and redact only names and identifying information of
                       Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
    369-4
                       Note: The Original Parties sent the Non-Party deponent (Doe 67)
                       notice of unsealing, and the Non-Party deponent did not request
                       excerpts.




                                     10
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 11 of 16

                                  Exhibit A
       Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335
                       Keep sealed until Non-Party deponent (Doe 160) time to object
                       expires.
    369-5
                       Note: Original Parties agree to keep sealed, but for different
                       reasons.

                       Unseal subject to Second Circuit redactions.

    369-6              Note: These pages of this deposition transcript were released by
                       the Second Circuit without redactions, except for page 59 which
                       contains redactions of a minor’s name.
                       Unseal in full.
    369-7              Note: These pages of this deposition transcript were released by
                       the Second Circuit without redactions.
                       Unseal in full.
    369-8              Note: These pages of this deposition transcript were released by
                       the Second Circuit without redactions.
                       Unseal in full.
    369-9              Note: This document was released by the Second Circuit without
                       redactions.

   369-10              Unseal in full.

                       Unseal and redact only names and identifying information of
                       Non-Parties who have objected to unsealing or whose time to
   369-11              object to unsealing has not yet expired.
                       Note: The deponent is not on the Non-Party notification list
                       because he is a law enforcement officer.
                       Unseal and redact only names and identifying information of
                       Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
   369-12
                       Note: The Original Parties sent the Non-Party deponent (Doe 145)
                       notice of unsealing, and the Non-Party deponent did not request
                       excerpts.
                       Unseal and redact only names and identifying information of
   369-13              Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.




                                         11
      Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 12 of 16

                                         Exhibit A
              Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335
                              Note: The Original Parties sent the Non-Party deponent (Doe 155)
                              notice of unsealing, and the Non-Party deponent did not request
                              excerpts.
                              Unseal and redact only names and identifying information of
                              Non-Parties who have objected to unsealing or whose time to
                              object to unsealing has not yet expired.
          369-14
                              Note: The Original Parties sent the Non-Party deponent (Doe 99)
                              notice of unsealing, and the Non-Party deponent did not request
                              excerpts.
                              Unseal and redact only names and identifying information of
                              Non-Parties who have objected to unsealing or whose time to
                              object to unsealing has not yet expired.
          369-15
                              Note: The Original Parties sent the Non-Party deponent (Doe 122)
                              notice of unsealing, and the Non-Party deponent did not request
                              excerpts.
                              Unseal and redact only names and identifying information of
                              Non-Parties who have objected to unsealing or whose time to
          369-16              object to unsealing has not yet expired.
                              Note: Non-Party deponent is deceased.
320: Defendant’s Submission
 Regarding “Search Terms”
                              Unseal and redact only names and identifying information of
 And Notice Of Compliance
                              Non-Parties who have objected to unsealing or whose time to
     With Court Order
                              object to unsealing has not yet expired.
    Concerning Forensic
  Examination Of Devices



           321                Retain redaction of email address.



                              Unseal and redact only names and identifying information of
          321-1               Non-Parties who have objected to unsealing or whose time to
                              object to unsealing has not yet expired.
                              Unseal and redact only names and identifying information of
          321-2               Non-Parties who have objected to unsealing or whose time to
                              object to unsealing has not yet expired.



                                            12
      Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 13 of 16

                                          Exhibit A
               Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335
                                Unseal and redact only names and identifying information of
           321-3                Non-Parties who have objected to unsealing or whose time to
                                object to unsealing has not yet expired.
                                Unseal and redact only names and identifying information of
           321-4                Non-Parties who have objected to unsealing or whose time to
                                object to unsealing has not yet expired.
                                Unseal and redact only names and identifying information of
           321-5                Non-Parties who have objected to unsealing or whose time to
                                object to unsealing has not yet expired.
                                Unseal and redact only names and identifying information of
           321-6                Non-Parties who have objected to unsealing or whose time to
                                object to unsealing has not yet expired.
                                Unseal and redact only names and identifying information of
            323                 Non-Parties who have objected to unsealing or whose time to
                                object to unsealing has not yet expired.
  335: Plaintiff's Motion for
Protective Order for Court to
 Direct Defendant to Disclose   Unseal but redact information about events when Plaintiff was
Individuals Whom Defendant      minor child.
  Disseminated Confidential
         Information


                                Unseal.
            336
                                Note: Original Parties agree.


                                Unseal.
           336-1
                                Note: Original Parties agree.
                                Unseal but redact information about events when Plaintiff was
           336-2
                                minor child.
                                Unseal.
           336-3
                                Note: Original Parties agree.


                                Unseal but redact information about events when Plaintiff was
            380
                                minor child.



                                              13
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 14 of 16

                                  Exhibit A
       Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335



                       Unseal.
     381
                       Note: Original Parties agree.



                       Keep sealed (information about events when Plaintiff was minor
    381-1
                       child).
                       Keep sealed (information about events when Plaintiff was minor
    381-2
                       child).

                       Keep sealed (information about events when Plaintiff was minor
    381-3
                       child).

                       Unseal redacted version released by Second Circuit.
    381-4
                       Note: Original Parties agree.
                       Unseal redacted version released by Second Circuit.
    381-5
                       Note: Original Parties agree.

                       Unseal but redact telephone numbers, email addresses, and
    381-6
                       addresses.

                       Unseal redacted version released by Second Circuit.
    381-7
                       Note: Original Parties agree.
                       Unseal and redact only names and identifying information of
    381-8              Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.


                       Unseal but redact information about events when Plaintiff was
     392
                       minor child.



                       Unseal and redact only names and identifying information of
     393               Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.




                                     14
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 15 of 16

                                  Exhibit A
       Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335
                       Unseal subject to Second Circuit redactions.
                       Note: These pages of these deposition transcripts were all released
    393-1              by the Second Circuit without redactions, except for page 24 of
                       the composite exhibit, where the Second Circuit redacted a
                       minor’s name.
                       Unseal in full.
    393-2              Note: This document was released by the Second Circuit without
                       redactions.
                       Unseal and redact only names and identifying information of
    393-3              Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
                       Unseal and redact only names and identifying information of
    393-4              Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
                       Unseal and redact only names and identifying information of
     400               Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.

                       Unseal and redact only names and identifying information of
     401               Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.

                       Unseal and redact only names and identifying information of
    401-1              Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
                       Unseal and redact only names and identifying information of
    401-2              Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
                       Unseal in full.
    401-3              Note: These pages of this deposition transcript were released by
                       the Second Circuit without redactions.
                       Keep sealed until Non-Party deponent (Doe 160) time to object
                       expires
    401-4
                       Note: Original Parties agree to keep sealed, but for different
                       reasons.



                                         15
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 16 of 16

                                  Exhibit A
       Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335
                       Unseal and redact only names and identifying information of
                       Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
    401-5              Note: The Original Parties sent the Non-Party deponent (Doe 1)
                       notice of unsealing, the Non-Party deponent requested excerpts,
                       and the Non-Party deponent did not object to unsealing within two
                       weeks of receiving the excerpts.
                       Unseal and redact only names and identifying information of
                       Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
    401-6
                       Note: The Original Parties sent the Non-Party deponent (Doe 67)
                       notice of unsealing, and the Non-Party deponent did not request
                       excerpts.




                                     16
